     Case 2:18-cv-09253-JCZ-JVM Document 64-6 Filed 09/27/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

KENNETH NASSET             * CIVIL ACTION NO. 18-9253
                     Plaintiff,
                           *
                           * JUDGE ZAINEY
                           *
VERSUS                     * MAG. VAN MEERVELD
                           *
UNITED STATES OF AMERICA   * SEC. A(1)
                           *
                Defendant. *
****************************

                                           ORDER

       Considering the above and foregoing Exparte Motion for Leave to File Reply in Support

of Motion for Summary Judgement.

       IT IS HEREBY ORDERED that the Motion is GRANTED and the Reply in Support of

the Motion for Summary Judgment is filed into the record.




                                                   _________________________________
                                                   UNITED STATES DISTRICT JUDGE




                                        Page 12 of 12
